Citation Nr: 1507346	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-23 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In May 2013, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In December 2013, the Board remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.

In the December 2013 remand, the Board directed the VA examiner to acknowledge and discuss the Veteran's competent and credible testimony of noise exposure in Vietnam, and the onset of hearing loss and ringing in his ears in Vietnam when rendering the nexus opinion.  

The requested VA opinion was provided in May 2014.  The report reflects that the examiner considered the Veteran's competent and credible testimony of noise exposure in Vietnam.  However, it appears that the Veteran's testimony regarding the initial onset of hearing loss and ringing in his ears was not considered in formulating the nexus opinion.  

The Veteran asserts that he first noticed a decrease in his hearing acuity as well as symptoms of tinnitus during service.  He asserts that he did not seek treatment however, until many years later when his symptoms progressed.

The Board cannot assume that the examiner considered the Veteran's testimony as described above because the examiner did not specifically indicate that such consideration occurred, and because the examiner stated in the rationale that 'the first indication of hearing loss was in May 2011 when the Veteran sought hearing evaluation from private sector.'  This lack of clarity has, unfortunately, resulted in an inadequate medical opinion from the VA examiner and an addendum must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claim file to the examiner that provided the May 2014 opinion for an addendum.  If that examiner is unavailable, the claim file must be provided to a new examiner with appropriate expertise.  The entire claim file, including a copy of this remand, must be reviewed by the new examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not that the current bilateral sensorineural hearing loss and tinnitus had onset in service or are causally related to service.

The examiner is also to provide an opinion as to whether it is at least as likely as not that the current bilateral sensorineural hearing loss manifested to a compensable degree within one year of discharge.

The examination report must include a complete rationale for all opinions expressed.  In offering these opinions, the examiner must discuss the Veteran's competent and credible report of decreased hearing acuity and ringing in his ears both during and after service.  

(e.g. If the examiner finds it significant that despite the Veteran's current assertions, his hearing loss and tinnitus are not causally related to in-service noise exposure, the examiner must provide a full explanation as to the significance of such findings in light of sound medical principles.).

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must explain why this is so.

2.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


